Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the locking mechanism comprising” is indefinite. It is unclear what is being claimed as the preamble is directed to a splint, however, the body of the claim seems to be directed towards a locking mechanism. For exanimation purposes, the claims is being interpreted as a splint and that the splint comprises a locking mechanism.
Regarding claim 2, the limitation “configured to be attached fixedly to the mandibular jaw” is indefinite. It is unclear as it has been previously claimed in claim 1. For examination purposes it is construed to be further limiting that that the keyway is attached to the jaw.
Regarding claim 4, the limitation “further comprises” is indefinite. It is unclear how it is further limiting the locking mechanism. The limitation does not require any elements further limiting the locking mechanism. It is suggested to amend the claim to read “wherein when the locking mechanism is in a locked position, the vertical locking key…” or equivalent thereof.
Regarding claim 11, the limitation “the lower attachment member attached” should read the lower attachment member configured to be attached to avoid any confusion over improperly claiming human anatomy. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not further limit as the horizontal and vertical directions are inherently perpendicular to each other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton (US 2010/0263676).
Regarding claim 1, Rosenberg discloses a splint in FIG. 3 for releasably fixing a maxillary jaw and a mandibular jaw of a patient, the splint comprising a locking mechanism, the locking mechanism comprising:
a lower section (12/18), the lower section configured to be attached fixedly to the mandibular jaw (such that it is of a size and shape that it can be fixed on the mandibular), the lower section comprising a horizontal locking pin (36) moveable along a horizontal axis (moveable along the horizontal axis relative to the upper section); and
an upper section (28/54), comprising a vertical locking key (28) moveable along a vertical axis (moveable along a vertical axis to hook 46 through 48), the vertical locking key configured to be attached fixedly to the maxillary jaw, the vertical locking key comprising a horizontal pin receiving hole (34), the horizontal pin receiving hole configured to receive the horizontal locking pin, the horizontal pin receiving hole configured to receive the horizontal locking pin to fix the maxillary jaw and the mandibular jaw together (once 46 engages 48).
				Allowable Subject Matter
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/18/2022